Felton, J.
The part of the evidence set out above is sufficient to show that the jury was authorized to find from the evidence that there was no contract between the plaintiff and the defendant; that the defendant and John S. Boatwright did not jointly contract with the plaintiff; that John S. Boatwright was not acting as agent for the defendant in his dealings with the plaintiff; and that the defendant did not ratify the actions of John S. Boatwright.
The plaintiff contends that the jury should have found for it on a quantum meruit if it found that no contract, or agency, or ratification existed. This contention is not tenable. Where a plaintiff sues on an alleged express contract and the proof fails to show such a contract, he is not entitled to recover on a quantum meruit. Finley v. Coastal Chevrolet Corp., 64 Ga. App. 489 (13 S. E. 2d, 683). Whether the contention is without merit for other reasons need not be decided.

Judgment affirmed.


Sutton, C. J., and Worrill, J., concur.